DETAILED ACTION
Status of the Claims
Examiner acknowledges receipt of Applicant’s amendments and arguments filed with the Office on January 31st, 2022 in response to the Non-Final Office Action mailed on November 1st, 2021.  Per Applicant's response, Claim 1 has been amended. All other claims have been left in their previously-presented form.  Consequently, Claims 1 & 3 still remain pending in the instant application.  The Examiner has carefully considered each of Applicant’s amendments and/or arguments, and they will be addressed below.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “separation prevention member” in claim 1.  In the instant case, the specification describes the corresponding structure as one piece or a plurality of pieces mounted to the fan housing and which extend(s) inwardly.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 & 3 have been considered but are moot due to the new grounds of rejections necessitated by Applicant’s amendments.  Please refer to the new prior art rejections below.

Claim Objections
Claims 1 & 3 are objected to because of the following informalities:  
Claim 1, lines 14-18 should read “wherein the separation prevention member comprises: a fixing portion fixed to an edge of the fan housing, and a locking portion protruding a predetermined length inwardly of the air discharge port 
Claim 3, lines 2-3 should read “a plurality of separation prevention members are arranged at a 180-degree interval or a 90-degree interval on the edge of the fan housing.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 & 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,109,713 to Horng et al. in view of US 2015/0023779 to Li et al.

    PNG
    media_image1.png
    793
    457
    media_image1.png
    Greyscale

	In regards to independent Claim 1, and with particular reference to Figure 8 shown immediately above, Horng et al. (Horng) discloses:

(1)	A cooling fan (3; Fig. 8; Abstract) comprising: a fan housing (10’) capable of being mounted on a device (“miniature electronic device”; col. 1, line 22), the fan housing having a front surface (11) and a rear surface (12) opposite to the front surface, and an air intake port (111) being formed in the front surface; a support portion (121) formed in the rear surface and integrally with the rear surface of the fan housing (Fig. 8); a rotary shaft (31) rotatably supported by the support portion of the fan housing (at tube 122); a rotor (33) fixed to the rotary shaft; a stator (20) fixed to the fan housing and disposed at a predetermined gap from the rotor; an impeller (32) connected to the rotor so as to rotate therewith; and a separation prevention member (60) mounted on the front surface of the fan housing and protruding in an inward direction of the air intake port so as to prevent the impeller from being separated from the fan housing (Figs. 8-10; col. 6, line 50 – col. 7, line 5), wherein the separation prevention member comprises: a fixing portion (61) fixed to an edge of the fan housing, and a locking portion (63) protruding inwardly of the air intake port in a predetermined length from the fixing portion to be able to prevent separation of the impeller and minimize an area blocking the air intake port by the predetermined length (Figs. 8-10; col. 6, line 50 – col. 7, line 5), the fixing portion and the locking portion being integrally formed with each other (Figs. 8-10), and wherein the fan housing has a fastening hole portion (Fig. 8 above; labeled by the Examiner for clarity) penetrating through the edge of the fan housing thereof and for mounting the fan housing on the device, and the fixing portion has a through hole portion (Fig. 8 above; labeled by the Examiner for clarity) that aligns with the fastening hole portion.

Although Horng discloses the vast majority of Applicant’s recited invention, he does not further disclose that the front surface 11 forms the air discharge port (Horng’s front surface 11 instead forms the air intake port, noted by the bolding above).
However, Li et al. (Li) (described in the previous office action) makes clear that it is well known in the art of axial fans to provide the air discharge port on the front side of the fan casing (and vice versa), merely as desired by a user (para. 38).  In other words, Li makes clear that the location of the intake and discharge ports of an axial fan may be reversed/substituted for one another as desired.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have reversed Horng’s intake/discharge ports, as taught in Li, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

In regards to Claim 3, Horng’s separation prevention member is disposed in a plurality of pieces (two or more; Fig. 8 and col. 6 lines 50-62) at a 180-degree interval or a 90-degree interval on the edge of the fan housing (members 60 are clearly arranged at a 180-degree interval as shown in Fig. 8).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC